DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the feed medium" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the feed [[medium]]media.” 
Claim 1 recites the limitation "the seed sludge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] seed sludge.” 
Claim 1 recites the limitation "into anaerobic reactor" in lines 13-14.  This is considered vague and indefinite.  For examination purposes, the claim will be considered to recite “into an anaerobic reactor.”

a seed sludge bed.” 
Claim 1 recites the limitation "a part of discharged of f)” in line 20. This is considered vague and indefinite.  For examination purposes, the claim will be considered to recite "a part of effluent discharged [[of]]from f).”
Claim 1 recites the limitation "the range of 750-100 mg/l” in line 22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a range of 750-100 mg/l.”
Regarding claim 1, the phrase "such as" in line 26 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the claim will be considered to recite “comprising methane….”
Regarding claim 2, cations and vitamins have been recited with parentheses. It is unclear if the cations and vitamins are part of the claimed invention or exemplary. Further there is no closing parenthesis for the vitamins listed. Applicant should remove the parentheses and positively recite the cations and vitamins if they are part of the claimed invention. For examination purposes, the cations and vitamins will be considered exemplary. 
Claim 3 recites the limitation "the trace element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the trace elements.”

Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the subject matter following “preferably” will be considered exemplary. 
Claim 5 recites the limitation "the yield" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a yield.”
Claim 5 recites the limitation "the anaerobic zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the anaerobic reactor.”
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the subject matter following “preferably” will be considered exemplary. 
Claim 5 recites the limitation "the yield" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a yield.”
Claim 7 recites the limitation "the granulation of microorganisms" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] granulation of microorganisms.”

Regarding claim 8, concentrations have been recited with parentheses. It is unclear if the concentrations are part of the claimed invention or exemplary. Applicant should remove the parentheses and positively recite the concentrations. For examination purposes, the concentrations will be considered exemplary. 
Claim 9 recites the limitation "the anaerobic consortia is microorganism….” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] anaerobic consortia [[is]] are microorganisms ….”
Claim 9 recites the limitation "the material” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “the 
Claim 10 recites the limitation "the range” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a range.”

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

a)    introducing various feed media into different reactors containing an active biomass sludge with VSS content of 15000 mg/1 and specific methanogen activity of 0.28 1/gm VSS and having bacterial aggregates of size below 1mm;
b)    Use of simple sugars in the feed [[medium]]media and a source of nitrogen, phosphate and trace elements ;
c)    providing mixing action to [[the]] seed sludge with the media at a pre-determined temperature of 40°C and 80 r-min-1;
d)    allowing formed micro anaerobic granules/seed sludge to settle for 9-24 day incubation;
e)    transferring of seed sludge as produced in step d) into an anaerobic reactor of cylindrical configuration and that operates in an anaerobic state (see, for example, WO 2017/122547); in the examiner’s opinion, the prior art fails to teach or render obvious the process further including:
f)    pure media or carbohydrate rich industrial effluent is introduced from the bottom portion of the anaerobic reactor; flows upwards through [[the]]a seed sludge bed and is discharged through the upper portion of the anaerobic reactor;
g)    at least a part of discharged effluent from[[of]] step f) is re-circulated at a predetermined temperature of 22-40°C and an organic loading rate of 2.5 -16.2 kg 3.d; and pH between 4.0 and 9.0;alkalinity of the reactor in [[the]]a range of 750-1500mg/l;
h)    Organic matter present in the pure media or waste water is removed by means of anaerobic treatment and granules are produced and simultaneously biogas comprising methane is also produced;
i)    repeating steps (f), (g), and (h), for 90 - 120 days until the seed sludge develops into large Anaerobic Granules having predetermined physical properties is achieved.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/25/21